Order entered September 10, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00085-CR

                               JOSE RAMON CRUZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24443-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On July 31, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. On August 5, 2014, we received the clerk’s record.

On September 3, 2014, we received the reporter’s record and on September 9, 2014, we received

the two CD exhibits. Therefore, in the interest of expediting the appeal, we VACATE the July

31, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE